 



Exhibit 10.3

RESTATED AMENDMENT
TO THE KEYCORP
SUPPLEMENTAL RETIREMENT PLAN

     WHEREAS, KeyCorp has established the KeyCorp Supplemental Retirement Plan
(the “Plan”), a nonqualified plan of deferred compensation for a certain select
group of KeyCorp employees, and

     WHEREAS, the Board of Directors of KeyCorp has authorized its Compensation
Committee to permit amendments to the Plan, and

     WHEREAS, in conjunction with the enactment of the American Jobs Creation
Act of 2004, the Compensation Committee of the Board of Directors of KeyCorp has
determined it desirable to preserve those earned and vested Plan benefits as of
December 31, 2004 in accordance with the law in effect prior to the enactment of
the American Jobs Creation Act of 2004, and accordingly, has authorized the
freezing of the Plan to preserve such participants’ accrued and vested Plan
benefits as of December 31, 2004, as well as the freezing of any additional
benefit service under the Plan as of December 31, 2004, and

     WHEREAS, to effectuate a simplified administration of those December 31,
2004 vested and frozen Plan benefits under the laws in effect prior to the
enactment of the Act, as well as to comply with the requirements of the Act with
regard to those participant Plan benefits that have not vested as of
December 31, 2004, the Compensation Committee has directed the establishment of
the KeyCorp Second Supplemental Retirement Plan.

     NOW, THEREFORE, pursuant to such action of the Compensation Committee, the
Amendment to the Plan is hereby restated to clarify that in conjunction with the
freezing of all additional accruals and benefit service under the Plan as of
December 31, 2004, all not vested participant supplemental retirement benefits
as of December 31, 2004 shall be transferred to and calculated under the
provisions of the KeyCorp Second Supplemental Retirement Plan, as follows:

     
          1.
  A new Article XI has been added to the Plan to provide the following:  

  “ARTICLE XI
AMENDMENT TO FREEZE  

  11.1 No New Accruals. As of January 1, 2005 the Plan shall be frozen with
regard to all new accruals, deferrals, and contributions to the Plan and with
respect to any additional Participant Benefit Service under the Plan after
December 31, 2004, and all Participants’ Plan benefits that are earned and
vested as of December 31, 2004 shall be administered in accordance with the
terms of the Plan as frozen and with the requirements of the law in effect prior
to the enactment of Section 409A of the Code. All not vested Participant
supplemental retirement benefits as of December 31, 2004 shall be transferred to
and calculated in accordance with the requirements of the KeyCorp Second
Supplemental Retirement Plan.”  
          2.
  The amendment set forth in Paragraphs 1 shall be effective as of December 31,
2004.  
          3.
  Except as otherwise amended herein, the Plan shall remain in full force and
effect.

     IN WITNESS WHEREOF, KeyCorp has caused this Restated Amendment to the Plan
to be executed by its duly authorized officer on January 20, 2005, to be
effective as of December 28, 2004.

     

  KEYCORP  

  By: /s/ Thomas E. Helfrich

     

  Title: Executive Vice President

   

